Exhibit 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Post-Effective Amendment No. 3 to the registration statement on Form S-1, of Rider Exploration, Inc., of our report dated January 17, 2011 on our audit of the financial statements of Rider Exploration, Inc. as of October 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from inception on May 17, 2007 through October 31, 2010 and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 1, 2011 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
